DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US PGPUB 20090196587) in view of Rebibo (FR 2929685 A1), hereinafter Cheung and Rebibo, respectively.
Regarding claim 1, Cheung teaches a fragrance emitting device with a grill (Abstract), said grill having an outer perimeter and a center (vent 36a; Fig. 1), said grill forming a part of said device which operates by impregnating a mat with an active ingredient (fragrance emitter 50 is soaked with a liquid substance; Page 3, para [(0082]) and heating said mat (fragrance emitter 50; Fig. 5) on a heating plate (heating element 42; Fig. 5) causing said active ingredient to vaporize and rise through said grill (Page 3, para [0082]), said method comprising: providing said grill with a concave shape (see Fig. 8, wherein section 34 has a concave shape) with the outer perimeter being higher than the center of said grill (see Fig. 8), a mat (fragrance emitter 50; Fig. 5), and heating said mat to produce a vapor (heat is applied to fragrance emitter 50 which causes it to emit a fragrance, scent or aroma; Page 1, para [0006]).


Rebibo teaches an insect repellent device (Page 3; para 1) and method for retrieving and reusing condensate formed on said device (Page 2, para 10); carrying condensate formed on a concave surface inwardly from said outer perimeter toward the center of said concave surface, dropping said condensate from said concave surface, and reusing said condensate dropped from said concave surface (condensation forms on the underside of the concave cover which prevents the condensed liquid from escaping without first being vaporized; Page 2, para 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cheung with the teachings of Rebibo to provide the method of carrying the condensate formed on the device and then reusing it, as doing so would prevent the loss of unvaporized liquid which increases the effective lifespan of the fragrance emitting mat, as recognized by Rebibo (Page 2, para 10) and as understood by one of ordinary skill in the art.
Regarding claim 2, Cheung as modified teaches the limitations of claim 1, as indicated above and further teaches wherein said grill (Cheung - section 34; Fig. 1) is formed by a plurality of openings (Cheung - vents 36a, 36b; Fig. 1) allowing said heated vapor to pass therethrough (Cheung - heated fragrance passes through vents 36a, 36b; Page 1, para [0083)).
Regarding claim 3, Cheung as modified teaches the limitations of claim 1, as indicated above, but does not teach wherein said grill is formed by a plurality of ribs.
Cheung as modified teaches another embodiment wherein said grill is formed by a plurality of ribs (areas adjacent vent slots 716 in Fig. 41).

Regarding claim 4, Cheung as modified teaches the limitations of claim 3, as indicated above and further teaches where said plurality of ribs form geometric shapes (Cheung — see vent 716 in Fig. 41).
Regarding claim 5, Cheung as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein said outer perimeter of said grill comprises a round shape (Cheung - see Fig. 5, wherein section 34 has a round shaped perimeter).
Regarding claim 6, Cheung as modified teaches the limitations of claim 1, as indicated above, but does not teach wherein said outer perimeter of said grill is substantially rectangular.
Cheung as modified teaches another embodiment wherein said outer perimeter of said grill is substantially rectangular (see perimeter of vent 716 in Fig. 41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cheung with the teachings of Cheung to provide a grill with a rectangular outer perimeter, as doing so would provide an obvious alternative shape for the grill, as understood by one of ordinary skill in the art.
Regarding claim 7, Cheung as modified teaches the limitations of claim 1, as indicated above and further teaches wherein a top and an underside of the grill and both concave shaped (Cheung - see Fig. 8, wherein section 34 is concave shaped on the top and bottom).
Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive. 
Applicant argued that “Cheung teaches covers of varied shape and only associates the concave feature of the cover with a refilling function, similar to a funnel. In addition, the closed nature of the concave cover portion would preclude the cover from being associated with a grill, as recited in the claims. One of ordinary skill in the art would consider a "grill" to be an open structure, such as a screen or grate, that would prevent unintentional contact with a structure below. "A grating of metal, wood, or another material used as a screen, divider, barrier, or decorative element...." See Am. Heritage Dictionary, 3rd Ed., 1996, pg. 79”
In response, Cheung teaches a device with various covers which can serve a refilling function but could also be considered a grill, as defined by the argument presented above. The covers cited in rejections above, and as seen in Figs. 1 & 41, are structures which prevent unintentional contact with a structure below and also serve as a barrier and thus are considered to be grills.
Applicant argued “As shown in Figs. 1 and 3-5, the heat-dissipating element is carried within the concave surface and does not have a grill placed over the surface. Furthermore, Rebibo is silent regarding the heat dissipating element or insect repellent generating condensate that is reclaimed for reuse. Thus, the combination of Cheung and Rebibo fails to teach or suggest the method recited in claim 1.”
In response, as indicated in the rejection above, Rebibo teaches a method for retrieving and reusing condensate formed on a concave surface. Claim 1 requires “an active ingredient” which is met by Rebibo since Rebibo teaches fuel as the active ingredient. Additionally, since Cheung teaches the grill required, Cheung in view of Rebibo teaches the limitations of claim 1, as further explained in the rejection above.
Applicant argued Applicant argued “Not only does the closed section of Cheung conduct fluid into central fragrance vent 112 as taught in the above-referenced excerpt, but the closed section would further retain heat generated by the heat source. The retained heat would reduce the temperature differential between the vapor and the cover to eliminate condensate formation.” “One of ordinary skill in the art would not recognize a condensation issue from the disclosure of Cheung. Even assuming, arguendo, that material were able to condense on the cover of the Cheung device, the closed or generally solid-surface nature of the disclosed funnel structure of Fig. 1 would act in a similar manner as described in Rebibo. Rebibo would suggest to apply a heat dissipating material to promote condensation rather than accommodate its unintended formation. There would be no motivation to arrive at the method of claim 1 when viewing the Cheung and Rebibo references.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as understood by one of ordinary skill in the art, condensation is known to form on a surface when vapor in warm, or heated, air comes into contact with a cooler surface or even a cooler pocket or air. As the invention of Cheung provides a heating element (heating element 42; Fig. 5) which acts to vaporize a liquid substance it is understood that a condensate could form on the cover (vent 36a) as the vapor moves from an area of heated air to an area of cooler air as it moves away from the heating element. Additionally, Rebibo teaches forming and dropping condensate from a concave surface and then reusing a condensate, as to prevent the loss of unvaporized liquid (Rebibo - Page 2, para 10) which would increase the effective lifespan of the fragrance emitting mat of Cheung. Further explanation for the combination of Cheung and Rebibo is further explained in the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         

/DAVID J PARSLEY/               Primary Examiner, Art Unit 3643